Citation Nr: 0331349	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  02-12 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a rating in excess of 50 percent for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active service from July 
1971 to November 1979.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a June 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.  The case is 
now under the jurisdiction of the Reno, Nevada RO.  The 
veteran failed to report for a hearing which was scheduled to 
be held by the undersigned on March 27, 2003.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  In Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding the 
notice requirements mandated by the VCAA.  

Furthermore, in a decision on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See 
Disabled American Veterans et. al. v. Secretary of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  The Federal 
Circuit held that 38 C.F.R. § 19.9(a)(2) was invalid because 
in conjunction with 38 C.F.R. § 20.1304, it allowed the Board 
to consider additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 U.S.C. § 7104.  38 C.F.R. 
§ 19.9(a)(2)(ii) was held invalid in that it provided 30 days 
to respond to notice, which was contrary to 38 U.S.C. 
§ 5103(b), which provides a claimant one year to submit 
evidence.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs (PVA), 
No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), 
the Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Federal Circuit made a conclusion 
similar to the one reached in DAV.  The Federal Circuit found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify was misleading and detrimental to 
claimants whose claims were prematurely denied short of the 
statutory one-year period provided for response.  Here, the 
RO has not provided the veteran notice of the VCAA.  The 
Board may not proceed with appellate review without 
correcting this procedural deficiency.  Under DAV, supra, the 
Board may not provide the notice on its own.  

Per the VCAA, VA has a duty to assist the veteran in the 
development of all facts pertinent to his claim.  See 38 
C.F.R § 3.159.  This includes the duty to obtain a VA 
examination, which provides an adequate basis upon which to 
determine entitlement to the benefit sought.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Littke v. Derwinski, 
1 Vet. App. 90 (1991).  A review of the voluminous record in 
this case revealed that the veteran has not been afforded an 
adequate VA mental disorders examination.  This, apparently, 
was partly due to the fact that he was incarcerated for a 
substantial period of time (from approximately 1976 to 1990).  
An examination to ascertain the current severity of the 
veteran's service-connected schizophrenia is now necessary.

It is noteworthy that the Social Security Administration 
(SSA) found the veteran to be work-disabled beginning in 
April 2001 due to a disability other than his service-
connected schizophrenia.  Extensive medical records 
associated with this determination are associated with the 
record.  

In addition, the veteran has been treated at the VA Medical 
Center (VAMC) in Las Vegas, Nevada.  Records of such 
treatment are not associated with the claims folders.  These 
records may contain information critical to the matter at 
hand, and should be associated with the claims files.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should issue the veteran specific notice 
of the applicable provisions of the VCAA.  He 
should be advised what evidence he needs to 
establish the claim he is pursuing, what the record 
now shows, and of his and VA's respective 
responsibilities in obtaining any further evidence.  
He should be given the requisite period of time to 
respond.  If outstanding evidence is identified, 
the RO should obtain such evidence or assist the 
veteran in obtaining such evidence.  

2.  The RO should obtain all medical records 
associated with treatment afforded the veteran at 
the Las Vegas, Nevada VAMC.  

3.  The veteran should then be scheduled for a VA 
psychiatric examination to determine the current 
severity of his service-connected schizophrenia.  
His claims file must be reviewed by the examiner in 
conjunction with the examination.  The examiner 
should note all symptoms of the service connected 
schizophrenia, their frequency, and their severity, 
as well as the nature and efficacy of the treatment 
being provided.  The examiner must also provide an 
opinion concerning the degree of social and 
industrial impairment resulting from the 
schizophrenia, including the degree to which all 
symptoms of schizophrenia and any treatment for 
those symptoms impact on his employability.  The 
examiner should explain the rationale for any 
opinions given.  

4.  The RO should then review the entire record and 
re-adjudicate the claim in light of all additional 
information received.  If the claim remains denied, 
the RO should issue an appropriate supplemental 
statement of the case, and give the veteran the 
requisite period of time to respond.  The case 
should then be returned to the Board, if in order, 
for further review.  

The purposes of this remand are to meet due process 
considerations, to compile all needed evidence, and to 
satisfy the mandates of the VCAA and the Court and the 
Federal Circuit in the decisions cited above.  The appellant 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


